In a matrimonial action in which plaintiff was granted a judgment of divorce, she appeals from an order of the Supreme Court, Queens County, dated October 15, 1975, which denied her motion for counsel fees on the appeal taken by defendant from portions of the said judgment of divorce, "without prejudice to renewal upon the conclusion of the pending appeal.” Order affirmed, without costs or disbursements. Under the circumstances, the denial of the motion, without prejudice to its renewal, constituted a proper exercise of Special Term’s discretion (see Domestic Relations Law, § 237). Gulotta, P. J., Hopkins, Damiani, Shapiro and Hawkins, JJ., concur.